Citation Nr: 9933153	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-08 772 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.  

2.  Entitlement to service connection for a fungal infection 
of the groin area.  

3.  Entitlement to service connection for tinea pedis with 
onychomycosis of the toenails.  

4.  Entitlement to service connection for residuals of a 
stroke.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from March 1945 to October 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO) which declined to reopen previously denied claims of 
service connection for hypertension, a fungal infection of 
the groin, and tinea pedis with onychomycosis of the 
toenails.  The RO also denied service connection for 
residuals of a stroke.  The appellant disagreed with each of 
these determinations and this appeal ensued.  

The appellant, in June 1998 requested a hearing before a 
traveling Member of the Board.  A hearing was conducted in 
August 1999 at a VA office in San Antonio.  
For the reasons discussed below, the Board grants the 
appellant's applications to reopen the claims of service 
connection for a fungal infection of the groin and tinea 
pedis with onychomycosis of the toenails, and the issues on 
appeal are as stated on the title page of this decision.  


FINDINGS OF FACT

1.  The RO declined to reopen the claim of service connection 
for hypertension in a June 1994 rating decision; the 
appellant was notified by the RO on June 20, 1994; he did not 
perfect an appeal as to that issue.  

2.  Additional evidence supplied for the record subsequent to 
June 1994 is not new and material with respect to the claim 
of service connection for hypertension.  

3.  The RO denied the claims of service connection for a 
fungal infection of the groin area and tinea pedis with 
onychomycosis of the toenails in an August 1977 rating 
decision; the appellant was notified by the RO on February 
24, 1978; he did not perfect an appeal as to these claims.  

4.  Additional evidence supplied for the record subsequent to 
August 1977 is new and material with respect to the claims of 
service connection for a fungal infection of the groin area 
and tinea pedis with onychomycosis of the toenails.  

5.  The evidence documents a continuity of symptomatology of 
a fungal infection of the groin since service.  

6.  No competent evidence has been submitted linking the 
current findings of tinea pedis with onychomycosis of the 
toenails to service.  

7.  No competent evidence has been submitted linking the 
current findings of a stroke to service.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

2.  The appellant has submitted new and material evidence to 
reopen the claims of entitlement to service connection for a 
fungal infection of the groin area and tinea pedis with 
onychomycosis of the toenails.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  

3.  A fungal infection of the groin was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999).  

4.  The claim of entitlement to service connection for tinea 
pedis with onychomycosis of the toenails is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

5.  The claim of entitlement to service connection for a 
stroke is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the appellant's applications to 
reopen claims of service connection for hypertension, a 
fungal infection of the groin, and tinea pedis with 
onychomycosis of the toenails.  Once the jurisdictional 
questions are resolved, the Board mustl decide whether any 
reopened claim or the claim of service connection for 
residuals of a stroke is well grounded and, if so, on to the 
merits of the claims.  

I.  Finality of the Hypertension, Fungal Infection of the 
Groin, 
and Tinea Pedis with Onychomycosis Claims.

In September 1997, the appellant filed a claim seeking, in 
part, service connection for hypertension, a fungal infection 
of the of the groin area, and tinea pedis with onychomycosis 
of the toenails.  He previously claimed service connection 
for the disorders, but the claims were denied in September 
1976 rating decisions.  The RO again denied the claims of 
service connection for a fungal infection of the groin and 
tinea pedis with onychomycosis of the toenails by August 1977 
rating decision and informed the appellant of the decision in 
a February 24, 1978 letter.  The RO declined to reopen the 
hypertension claim in December 1993 and June 1994, informing 
him of the latter decision in a June 20, 1994 letter. As he 
did not appeal any of the determinations within a year of the 
notices, they are final.  

The exception to this rule of finality is when an appellant 
submits new and material evidence with respect to a final 
claim.  In that case, a claim will be reopened and 
adjudicated on the merits.  See 38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
on the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board being required to reopen 
if such evidence is submitted and prohibited from reopening 
and considering the claim if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Winters v. 
West, 12 Vet. App. 203 (1999).  In addressing whether new and 
material evidence has been submitted, the Board must review 
the evidence before VA at the time of the prior decision, 
identify any additional evidence now before VA, and determine 
whether that additional evidence is both new and material.  
If so, then the claim is reopened for adjudication on the 
merits.  If not, the analysis must end as the Board lacks 
jurisdiction to review the merits of the claim.  See Barnett, 
83 F.3d at 1383-84.  

In September 1997, the appellant filed another application 
for service connection of these disorders.  In a December 
1997 rating decision, the RO declined to reopen the claims 
because the appellant had not submitted new and material 
evidence.  He filed a timely notice of disagreement with that 
determination and this appeal ensued.  

Since the appellant filed his claim, a series of significant 
cases have radically altered the analysis employed in 
deciding whether to reopen a claim.  Previously, when an 
appellant sought to reopen a claim, the U.S. Court of Appeals 
for Veterans Claims (Court) required a two-step analysis.  
Manio v. Derwinski , 1 Vet. App. 140 (1991).  First, VA was 
to determine whether the evidence presented since the prior 
final disallowance of the claim was new and material when 
"the credibility of the [new] evidence" is presumed.   
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only then 
was VA to take the second step, reopening the claim and 
reviewing all of the evidence of record to determine the 
outcome of the claim on the merits.   See Jones v. Derwinski, 
1 Vet. App. 210, 215 (1991).  Excluded from this analysis was 
any need for the appellant to show that the claim was well 
grounded, the threshold issue in service connection claims.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).  

Recently, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) fundamentally altered this analytical process.  
Prior to Hodge, the Court required, before reopening, that 
there be a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome."  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  Thus, in taking the first step of the 
Manio analysis, the Court required affirmative answers to 
three questions:  (1) Was the newly presented evidence 
"new" (that is, not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?; (2) Was it  "probative" 
of the issues at hand?; and (3) If it was new and probative, 
then, in light of all of the evidence of record, was there a 
reasonable possibility that the outcome of the claim on the 
merits would be changed?  Evans v. Brown, 9 Vet. App. 273, 
283 (1996).  

The Federal Circuit in Hodge determined that the Court-
imposed analysis was an improper interpretation of 38 C.F.R. 
§ 3.156(a) as the Court "failed to defer to the reasonable 
definition of a statutory term adopted by a regulation" and 
because the Colvin test "may be inconsistent with the 
underlying purposes and procedures of the veterans' benefits 
award scheme."  Hodge, 155 F.3d at 1360.  The Federal 
Circuit concluded that 38 C.F.R. § 3.156(a) was a reasonable 
interpretation of the materiality requirement of 38 U.S.C.A. 
§ 5108(a), and must govern decisions on whether to reopen a 
previously, finally disallowed claim.  Essentially, Hodge 
invalidated the Colvin criteria for determining materiality 
of newly presented evidence for purposes of reopening claims.  
Id. at 1362.  

The result is an expansion of the two-step Manio test to a 
three-step test set forth in Elkins v. West, 12 Vet. App. 
209, 214 (1999).  VA must (1) determine whether the 
[appellant] has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108; (2) if new and material 
evidence has been presented, immediately on reopening the 
claim determine whether, based on all the evidence of record 
in support of the claim, presuming its credibility, the claim 
as reopened (as distinguished from the original claim) is 
well grounded; and (3) if the claim is well grounded, proceed 
to evaluate the merits of the claim but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters, 12 Vet. App. at 206-07.  

Thus, the first determination VA must make in this case is 
whether the appellant has submitted new and material 
evidence.  The Federal Circuit stressed that under 38 C.F.R. 
§ 3.156(a) new evidence that was not likely to convince VA to 
alter its previous decision could be material if it provided 
a more complete picture of the circumstances surrounding the 
origin of an injury or disability, even where it would not 
eventually convince VA to alter its rating decision.  Hodge, 
155 F.3d at 1363; Elkins, 12 Vet. App. at 214.  The Hodge 
reopening standard provides for judgment as to whether new 
evidence bears directly or substantially on the specific 
matter and is so significant that it must be considered to 
fairly decide the merits of the claim.  Fossie v. West, 12 
Vet. App. 1 (1998).  

Other guidelines relevant to reopening claims were not 
affected by the above case law.  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis.  Evans, 9 Vet. 
App. at 285.  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but only as to each element that was a specified basis for 
the last disallowance.  Id. at 284.  Prior evidence of record 
is important in determining whether evidence is new for 
purposes of deciding whether to reopen a claim.   

A.  Hypertension

In a September 1976 rating decision, the RO denied the claim 
of service connection for hypertension, citing normal blood 
pressure readings at separation from service.  At the time, 
the evidence of record included the service medical records, 
including an undated examination report showing a blood 
pressure reading of 144/80 and a September 1946 separation 
examination report showing a blood pressure at 130/72.  A 
June to September 1957 hospital record from Brooke Army 
Hospital revealed a past medical history of elevated blood 
pressure readings since 1941; it is unclear whether the 
source of this history was the appellant or some medical 
documentation.  The blood pressure reading at that time was 
140/90.  Also of record was a discharge summary for 
VA hospitalization in July and August 1976 showing a blood 
pressure measurement of 190/110 and a diagnosis of 
cardiovascular disease.  

Thereafter, the following evidence was received into the 
record:  

? A May 1977 VA chest X-ray report noting a normal heart 
with a somewhat hypertensive configuration.  

? Private clinical records between October 1958 and 
November 1973 showing the following blood pressure 
readings: an undated clinical entry - 124/82, 146/98, 
162/98; in December 1968 - 140/90; in June 1973 - 
140/100.  

? VA clinical records in September 1980 and November 1981 
showing diagnoses of essential hypertension.  

? Various VA hospital and clinical records from March 1989 
to June 1993 showing diagnoses of hypertension, 
controlled with medication.  

? A June 1993 statement by the appellant arguing that he 
took approximately eight service induction physical 
examinations between February 1943 and March 1945 in 
which high blood pressure readings were noted.  He 
asserted that he was not inducted until an examiner 
intentionally marked the blood pressure measurement 
lower than found.  He stated that the daily regimen of 
military life was harder than his prior experience as a 
farmer and he thereafter found himself in a military 
hospital.  He claimed that a doctor told him he had had 
a stroke.  He also maintained that he was not provided a 
physical examination at separation from service.  

In December 1993 and June 1994 rating decision, the RO denied 
the appellant's application to reopen the claim because the 
additional evidence submitted since September 1996 did not 
show elevated blood pressure during service or within one 
year after separation from service.  The RO declined to 
reopen the claim.  

Since June 1994, the record shows receipt of further 
additional evidence: 

? VA clinical and hospital records from February 1996 
to October 1997 showed that the appellant had a 
stroke in April 1996 and continuing diagnoses of 
hypertension, apparently uncontrolled in view of 
diabetes symptomatology.  

? In January 1994, November 1997, March, May, and June 
1998, and March 1999, the appellant stated he took 
approximately eight induction examinations between 
February 1943 and March 1945 and was denied 
enlistment due to high blood pressure.  He reported 
he entered service after an examiner lowered his 
recorded blood pressure reading.  He also maintained 
that he was not provided a service separation 
examination.  

? The appellant and his daughter testified at an August 
1999 hearing before the undersigned that he had 
repeated induction examinations between February 1943 
and March 1945, all of which revealed high blood 
pressure, preventing his induction.  The appellant 
stated he did not enter service until an examiner 
misreported his blood pressure as lower than found.  
He asserted that a sergeant refused his requests to 
consult a physician in service for hypertension and 
maintained that he was not provided a physical 
examination at separation from service.  

As noted above, new and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis and must be probative of the 
element(s) specified as a basis for the last disallowance.  
Evans, 9 Vet. App. at 284-85.  Thus, evidence presented after 
June 1994 must be new and material to the weaknesses of the 
claim prior to that time, namely the lack of any findings of 
hypertension during service or within one year of separation, 
or the lack of evidence linking the current hypertension with 
service or that one-year period.  

The VA clinical and hospital records from February 1996 to 
October 1997 are new but not material to these weaknesses.  
They show that the appellant had a stroke in April 1996 and 
continuing diagnoses of hypertension, but do not provide a 
clearer picture of the onset of hypertension.  Thus, these 
medical records are not material.  

The remaining additional evidence consists of the appellant's 
written statements and his testimony, along with his 
daughter's, at an August 1999 hearing.  While these 
statements and testimony are new, in the sense that they were 
not before the RO in June 1994, they simply duplicate 
information and allegations the appellant presented prior to 
June 1994.  The information and allegations presented in 
these statement and testimony distill to the following: the 
appellant took about eight induction examinations between 
February 1943 and March 1945 and was denied enlistment due to 
high blood pressure readings; that he entered service after 
an examiner intentionally misreported his blood pressure; 
that he was told he had suffered a stroke, as opposed to a 
sunstroke, with similar symptoms as he had after an April 
1996 stroke; and that he was not provided a separation 
examination.  These allegations are duplicative of the 
contentions set forth in the appellant's June 1993 statement, 
which was of record at the time of the June 1994 rating 
decision.  As such, these allegations are cumulative and, by 
definition, cannot form the basis of new evidence.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Thus, the 
additional evidence submitted since the June 1994 rating 
decision is not new and material evidence as required to 
reopen the claim of service connection for hypertension.  
Absent new and material evidence, the application to reopen 
is denied.  

B.  Fungal Infection of the Groin and Tinea Pedis 
with Onychomycosis of the Toenails

The RO denied service connection for a fungal infection of 
the groin area and tinea pedis with onychomycosis of the 
toenails in an August 1977 rating decision; it appears that 
the RO reasoned that the evidence did not document a link 
between the current symptomatology and service.  The evidence 
received after the August 1977 rating decision includes an 
April 1989 VA clinical records entry noting recurrent fungal 
infections since 1944.  This evidence provides a more 
complete picture of the circumstances surrounding the origin 
of an injury or disability by addressing the apparent reason 
for the denial of the claims in August 1977.  Hodge, 155 F.3d 
at 1363; Elkins, 12 Vet. App. at 214; Evans, 9 Vet. App. at 
284-85.  The Board determines that the additional evidence 
submitted since August 1977 is new and material.  The 
application to reopen the claims is granted.  

II.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

As the appellant served continuously for 90 days or more 
during a period of war, cardiovascular-renal disease, 
including hypertension, manifested to a degree of 10 percent 
within one year from the date of termination of such service 
shall be presumed to have been incurred in service, although 
there is no evidence of such disease during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  An allegation of a disorder that is service 
connected is not sufficient; the appellant must submit 
evidence in support of a claim that would justify a belief by 
a fair and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity depends 
on the issue presented by the claim.  Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Id.  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  A well-grounded claim 
generally requires competent medical evidence of a current 
disorder, lay or medical evidence, presumed credible, of an 
in-service disease or injury, and competent medical evidence 
linking the two.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

A.  Fungal Infection of the Groin 

The evidence relevant to the claim is as follows:  

? The service medical records showed a finding of a 
fungus of the groin in 1945.  The service separation 
examination was silent as to any relevant 
symptomatology.  

? In March 1977, a private physician stated that the 
appellant had tinea cruris in March 1958 with 
recurrence along the thighs in June 1964, April and 
December 1968, and October 1973.  

? VA examination in May 1977 showed tinea cruris; the 
examiner noted a history of fungus in the groin area 
since 1945.  

? A VA clinical record in September 1980 showed a rash 
in the groin and perianal areas.  

? VA clinical and hospital records dated from March 
1989 to June 1993 with findings or reference to: 
fungal rash of the legs and buttocks; a rash on the 
legs related to diabetes medication; and tinea 
corporis.  An April 1989 VA clinical entry noted 
recurrent fungal infections since service.  

? The appellant and his daughter testified at an August 
1999 hearing that the uniforms issued during service 
caused his skin problems.  He asserted that in boot 
camp he had a rash but was not allowed to see a 
physician.  He instead saw his pre-service private 
physician and paramedics in service, who gave him 
foot powder.  He asserted that the rash symptoms 
spread over time from his feet to the groin area via 
the bloodstream.  

This claim is well grounded.  The evidence documents current 
dermatologic symptoms affecting the groin area and a finding 
of a groin rash in the service medical records in 1945, 
thereby satisfying the first two elements of a well-grounded 
claim.  The May 1977 VA examination noted a history of fungus 
in the groin area since 1945 and an April 1989 VA clinical 
record entry noted recurrent fungal infections since service.  
While these two documents specifically link the current 
symptoms to service, it is not clear that they are based on a 
review of medical evidence versus the appellant's unsupported 
historical recollection.  See LeShore v. Brown, 8 Vet. App. 
406, 410 (1995) (information simply recorded by a medical 
examiner, unenhanced by any additional medical comment, 
cannot constitute competent medical evidence).  

A claim may still be well grounded if the condition is 
observed in service or during an applicable presumptive 
period, if a continuity of symptoms is demonstrated 
thereafter, and if competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  See 38 C.F.R. § 3.303(b).  In this case, 
rash affecting the groin was noted in 1945, 1958, 1964, 1968, 
1973, and 1977, from March 1989 to June 1993, and from 
February 1996 to October 1997.  This continuity since service 
satisfies the third element of a well-grounded claim.  

As to the merits of the claim, the Board is satisfied that 
this same continuity of symptomatology warrants a grant of 
service connection.  The symptoms were noted in the service 
medical records and the appellant required consistent 
treatment over the last 50 years or so for a fungal infection 
affecting the groin area.  In light of this continuity and 
the appellant's allegations, the Board determines that the 
evidence supports the grant of service connection for a 
fungal infection of the groin area.  

B.  Tinea Pedis with Onychomycosis of the Toenails

The evidence relevant to the claim is as follows:

? The service medical records, including the separation 
examination, were silent as to any relevant 
symptomatology.  

? VA examination in May 1977 showed tinea pedis and 
onychomycosis of the toenails.  

? VA clinical and hospital records dated from March 
1989 to June 1993 with findings of or reference to: 
lesions, corns, and fungal infections affecting a 
clavus, or toenail and tinea corporis.  An April 1989 
VA clinical records entry noted a fungus on a toe and 
the examiner reported recurrent fungal infections 
since service.  

? VA clinical and hospital records from February 1996 
to October 1997 with findings of treatment since 
1994, including trimming of deformed toenails and 
lesion removal.  

? The appellant and his daughter testified at an August 
1999 hearing that the uniforms issued to him during 
service caused skin problems.  He asserted that in 
boot camp he had a rash and was not allowed to see a 
physiciant.  He instead saw his pre-service private 
physician and claimed paramedics in service gave him 
foot powder.  He stated that the rash spread over 
time from his feet to the groin area via the 
bloodstream.  

The evidence documents a current disorder in the form of a 
fungal rash of the feet and toenails and the appellant's 
allegations of similar symptomatology in service, thereby 
satisfying the first two elements of a well-grounded claim.  
To well ground the claim, the record must include competent 
medical evidence linking the current disorder and service.  
Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.  

The earliest documentation of tinea pedis and onychomycosis 
of the toenails is in the May 1977 VA examination, about 26 
years after the appellant separated from service.  The VA 
clinical and hospital records from March 1989 to June 1993 
and from February 1996 to October 1997 reveal current 
symptomatology, but for the most part do not refer to its 
etiology.  

To bridge the gap between separation from service in 1945 and 
the first notation of symptomatology in 1977, the only 
clinical evidence referring to any such link is the April 
1989 VA clinical record entry noting recurrent fungal 
infections since service.  But this entry represents 
information simply recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, and 
cannot constitute competent medical evidence.  Such evidence 
cannot enjoy the presumption of truthfulness.  LeShore, 8 
Vet. App. at 410.  Thus, to the extent that it based a 
finding on a simply a recitation of the appellant's medical 
history, the information is not probative evidence as to the 
etiology of the disorder.  As the evidence is not probative, 
it cannot form the basis of competent medical evidence to 
satisfy the third element of the well-grounded-claim 
analysis.  

The only remaining evidence alluding to such a link is the 
appellant's own contentions, such as his and his daughter's 
testimony at the August 1999 hearing and similar contentions 
expressed in the various statements of record.  Generally, 
statements prepared by lay persons, who are ostensibly 
untrained in medicine, cannot constitute competent medical 
evidence to render a claim well grounded.  A layperson can 
certainly provide an eyewitness account of an appellant's 
visible symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 
(1994).  However, the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge.  For the most 
part, a witness qualified as an expert by knowledge, skill, 
experience, training, or education may provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not indicate that the appellant or 
his daughter has requisite medical expertise to render a 
medical opinion.  Thus, their testimony alone cannot serve as 
competent evidence to satisfy the third element of a well-
grounded claim.  

For these reasons, the evidence of record satisfies the first 
and second elements of a well-grounded claim, but not the 
third.  In the absence of such evidence, the claim is not 
well grounded.  See Epps, 126 F.3d at 1468; Caluza, 7 Vet. 
App. at 506.  As the claim is not well grounded, VA is under 
no duty to assist in further development of the claim.  
38 U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477 
(1999).  

C.  Residuals of a Stroke

The evidence relevant to the claim is as follows:  

? The service medical records, including the separation 
examination, were silent as to any relevant 
symptomatology.  

? In April 1996, VA hospital records showed, the 
appellant suffered an acute posterior circulation 
stroke and acute right homonymous hemianopia.  He 
experienced headaches and possible visual changes on 
the morning of admission.  The diagnoses of acute 
posterior circulation stroke and acute right 
homonymous hemianopia were supported by various 
clinical and test records.  

? The appellant and his daughter testified in August 
1999, and he wrote in a series of statements between 
January 1994 and March 1999, that a physician told 
him during his service that he had a stroke.  He 
stated that he passed out in boot camp after a 29-
mile march with a field pack, awoke in a military 
medical facility, and was told by a physician that he 
had had a stroke.  He specifically recalled that the 
physician did not tell him he had sunstroke, that he 
was not provided a physical examination at separation 
from service, and that he had similar symptoms after 
an April 1996 stroke.  He and his daughter reported 
that the appellant had a history of tremendous 
nosebleeds, which occurred in lieu of strokes.  

The evidence documents that the appellant had a stroke in 
April 1996 and currently suffers from residuals of the 
stroke.  The record also shows that the appellant alleges 
that he had a stroke in service.  The truthfulness of these 
contentions must be presumed when determining whether a claim 
is well grounded.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).  Thus, the 
record satisfies the first two elements of a well-grounded 
claim.  To well ground the claim, the record must include 
competent medical evidence linking the appellant's service 
with the current residuals of a stroke.  Epps, 126 F.3d at 
1468; Caluza, 7 Vet. App. at 506.  

VA hospital records beginning in April 1996 illustrate the 
occurrence of the stroke and its subsequent effects.  
However, no mention is made in these VA hospital records to 
an etiology contemporaneous with service.  The only evidence 
of record that might form a link between the current symptoms 
and service is the August 1999 testimony of the appellant and 
his daughter.  Unfortunately, the record does not show that 
the appellant or his daughter possesses the requisite medical 
expertise to render a medical opinion that could form the 
basis of competent medical evidence.  See Espiritu, 2 Vet. 
App. at 494-95 (medical testimony must be provided by a 
witness qualified as an expert by knowledge, skill, 
experience, training, or education).  Thus, their testimony 
alone cannot service as competent medical evidence to satisfy 
the third element of the well-grounded-claim analysis.  

For this reason, the evidence satisfies the first and second 
elements of a well-grounded claim, but not the third.  In the 
absence of such evidence, the claim is not well grounded.  
See Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.  As 
the claim is not well grounded, VA is under no duty to assist 
the appellant in further development of the claim.  
38 U.S.C.A. § 5107(a); Morton, 12 Vet. App. at 485.  

D.  Other Considerations

The appellant alleges he was not provided with an examination 
at his service separation.  Also, the record shows that the 
National Personnel Records Center was unable to locate the 
bulk of his service medical records and that the records may 
have been destroyed in a 1973 fire at that facility.  VA must 
place an increased emphasis on the duty to assist in cases 
where service medical records are not available.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  That duty to assist includes 
thorough efforts to obtain all available service medical 
records only after it is determined that a claim is well 
grounded.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  
Cf. Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has 
constructive notice of medical records in its possession, 
triggering a pre-duty-to-assist obligation to obtain such 
records).  

Here, however, the Board determines that the claims of 
service connection for a fungal infection of the groin area 
and tinea pedis with onychomycosis of the toenails are not 
well grounded.  VA cannot assist the appellant in the absence 
of a well-grounded claim.  Morton, 12 Vet. App. at 485.  Even 
so, despite his contentions, the record includes the 
September 1946 separation examination and other service 
clinical records, which have been in the claims file since 
before 1973.  

Relative to the not-well-grounded claims of service 
connection for tinea pedis with onychomycosis of the toenails 
and residuals of a stroke, although VA does not have a duty 
to assist the claimant in developing facts pertinent to the 
claim, it may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete the 
application.  This obligation depends on the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence needed to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the May 1998 statement of the case in which the appellant 
was informed that the reason for the denial of the claim was 
the lack of evidence linking the current findings of tinea 
pedis with onychomycosis of the toenails and residuals of a 
stroke to service.  Furthermore, by this decision, the Board 
is informing the appellant of the evidence which is lacking 
and that is necessary to make the claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for 
hypertension, the application to reopen is denied.

New and material evidence having been submitted to reopen the 
claims of entitlement to service connection for a fungal 
infection of the groin area and tinea pedis with 
onychomycosis of the toenails, the applications to reopen are 
granted.  

Service connection for a fungal infection of the groin is 
granted.  

The claim of service connection for tinea pedis with 
onychomycosis of the toenails is not well grounded.  

The claim of service connection for a stroke is not well 
grounded.  


		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

